  Case 18-05821         Doc 60     Filed 12/04/18 Entered 12/04/18 13:40:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05821
         LISA L. SULLIVAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/27/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05821       Doc 60       Filed 12/04/18 Entered 12/04/18 13:40:55                   Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $4,083.54
       Less amount refunded to debtor                         $3,950.16

NET RECEIPTS:                                                                                     $133.38


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $133.38
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $133.38

Attorney fees paid and disclosed by debtor:                $1,500.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim       Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed        Paid         Paid
CARMAX AUTO FINANCE             Unsecured      3,100.00            NA            NA            0.00       0.00
CARMAX AUTO FINANCE             Secured           832.00    11,012.89      11,012.89           0.00       0.00
CHASE CARD MEMBER SERVICE       Unsecured         930.00           NA            NA            0.00       0.00
CHASE CARD MEMBER SERVICE       Unsecured      2,935.00            NA            NA            0.00       0.00
Comenity Bank                   Unsecured          98.00           NA            NA            0.00       0.00
Comenity Bank                   Unsecured         411.00           NA            NA            0.00       0.00
Comenity Bank                   Unsecured         596.00           NA            NA            0.00       0.00
Comenity Bank                   Unsecured         341.00           NA            NA            0.00       0.00
CREDIT ONE BANK                 Unsecured         436.00           NA            NA            0.00       0.00
CREDIT ONE BANK                 Unsecured         950.00           NA            NA            0.00       0.00
DISCOVER BANK                   Unsecured      7,087.00       7,087.71      7,087.71           0.00       0.00
FREEDOM MORTGAGE                Secured             0.00      1,582.61      1,582.61           0.00       0.00
FREEDOM MORTGAGE                Secured       99,120.00     97,798.69      99,381.30           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      1,947.00       1,881.60      1,881.60           0.00       0.00
LENDING CLUB CORPORATION        Unsecured      8,925.00       8,427.76      8,427.76           0.00       0.00
MIDLAND FUNDING                 Unsecured         233.00        253.23        253.23           0.00       0.00
MIDLAND FUNDING                 Unsecured         258.00        258.00        258.00           0.00       0.00
MIDLAND FUNDING                 Unsecured      1,205.00       1,235.50      1,235.20           0.00       0.00
MIDLAND FUNDING                 Unsecured      6,305.00       6,427.13      6,427.13           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      1,144.00       1,130.05      1,130.05           0.00       0.00
SYNCHRONY BANK                  Unsecured          69.00         77.81         77.81           0.00       0.00
SYNCHRONY BANK                  Unsecured      2,825.00            NA            NA            0.00       0.00
TNB VISA                        Unsecured      2,156.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      2,532.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured      5,822.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured     13,957.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT           Unsecured     16,623.00            NA            NA            0.00       0.00
VICTORIAS SECRET                Unsecured         171.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-05821         Doc 60      Filed 12/04/18 Entered 12/04/18 13:40:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $99,381.30                $0.00            $0.00
       Mortgage Arrearage                                 $1,582.61                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                 $11,012.89                $0.00            $0.00
 TOTAL SECURED:                                         $111,976.80                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,778.49                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $133.38
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $133.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
